                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       AJY INTERNATIONAL, INC., et al.,                 Case No. 18-cv-04719-HSG
                                   8                     Plaintiffs,                        ORDER GRANTING PLAINTIFFS'
                                                                                            MOTION TO REMAND
                                   9               v.
                                                                                            Re: Dkt. No. 7, 10, 25
                                  10       KOREA YAKULT, LTD., et al.,
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13            Pending before the Court is Plaintiffs’ motion to remand this action to the Superior Court

                                  14   of Alameda County. See Dkt. No. 10. The Court GRANTS the motion.1

                                  15       I.   BACKGROUND
                                  16            On June 11, 2018, Plaintiff AJY International, Inc. filed this action in Alameda County

                                  17   Superior Court against Defendants Korea Yakult Co., Ltd., Paldo Co. Ltd., CCC America, Inc.

                                  18   doing business as BNB Global, Hakyeon Lee a/k/a Hak Yeon Kim, and DOES 1-10. See Dkt. No.

                                  19   1-1, Ex. A at 1-2. Plaintiff amended the initial complaint on June 18, 2018, adding Kue Yeup Ji as

                                  20   an individual plaintiff. See Dkt. No. 1-5, Ex. E. Plaintiffs submitted a second amended complaint

                                  21   to the state court on July 6, 2018. See Dkt. No. 1-13, Ex. M (“SAC”). The SAC alleges twenty-

                                  22   two state-law causes of action.

                                  23            On August 6, 2018, Defendants filed a notice of removal under 28 U.S.C. § 1441(a),

                                  24   alleging that the Court has subject matter jurisdiction because the claims arise under federal law.

                                  25   Dkt. No. 1, at 6–8. According to Defendants, “Plaintiffs’ claims implicate federal issues, such as

                                  26   the construction, effect, and application of federal laws.” Id. at 6. And Defendants claim that at

                                  27
                                       1
                                  28    The Court finds this matter appropriate for disposition without oral argument and the matter is
                                       deemed submitted. See Civil L.R. 7-1(b).
                                   1   least four of Plaintiffs’ twenty-two claims “aris[e] under federal law.” Id. at 4–5 (referring to

                                   2   Plaintiffs’ eleventh, twelfth, twentieth, and twenty-second causes of action). Defendants add that

                                   3   many other claims “rely and depend on federal law,” because Plaintiffs “reference federal laws

                                   4   throughout the SAC.” Id. at 7–11.

                                   5          On August 15, 2018, Plaintiffs filed this motion to remand. See Dkt. No. 10 (“Mot.”).

                                   6   Plaintiffs argue that although “Plaintiffs’ complaint does contain numerous citations of federal

                                   7   statutes and regulations . . . . [t]here is no substantive dispute that [Defendants]” violated the

                                   8   statutes. Id. at 2. Plaintiffs’ motion also argues that to the extent Defendants dispute whether

                                   9   there were violations of federal law, on which state law causes of actions are predicated, Plaintiffs

                                  10   could “easily swap out” the federal laws for similar California laws. Id. at 8–10. In essence,

                                  11   Plaintiffs argue that state law claims in their SAC were predicated on what Plaintiffs believed

                                  12   were undisputed violations of federal laws, but that even if Defendants dispute the occurrence of
Northern District of California
 United States District Court




                                  13   such violations, the complaint could rely on violations of analogous state laws.

                                  14          Two days later, Plaintiffs filed a third amended complaint, which dropped several causes

                                  15   of action and substituted references to federal laws with references to California laws. See Dkt.

                                  16   No. 19 (“TAC”). On August 29, 2018, Defendants opposed Plaintiffs’ motion to remand, taking

                                  17   into consideration the TAC. See Dkt. No. 23 (“Opp.”). Plaintiffs filed a reply on September 5,

                                  18   2018. See Dkt. No. 27 (“Reply”).

                                  19    II.   LEGAL STANDARD
                                  20          “Except as otherwise expressly provided by Act of Congress, any civil action brought in a

                                  21   State court of which the district courts of the United States have original jurisdiction, may be

                                  22   removed” to federal court. 28 U.S.C. § 1441(a). Federal courts have original jurisdiction over

                                  23   actions “arising under” federal law. See 28 U.S.C. § 1331. A case may arise “aris[e] under”

                                  24   federal law as defined by 28 U.S.C. § 1331 in two circumstances. First, “a case arises under

                                  25   federal law when federal law creates the cause of action asserted.” Gunn v. Minton, 568 U.S. 251,

                                  26   257 (2013). Second, as relevant to the Court's analysis here, the Supreme Court has “identified a

                                  27   ‘special and small category’ of cases in which arising under jurisdiction still lies” for causes of

                                  28   action asserted under state law. Id. at 258 (quoting Empire Healthchoice Assurance, Inc. v.
                                                                                          2
                                   1   McVeigh, 547 U.S. 677, 699 (2006)). These “extremely rare” cases must satisfy the following

                                   2   four-part test:
                                                          [F]ederal jurisdiction over a state law claim will lie if a federal issue
                                   3                     is: (1) necessarily raised, (2) actually disputed, (3) substantial, and (4)
                                                         capable of resolution in federal court without disrupting the federal-
                                   4                     state balance approved by Congress. Where all four of these
                                                         requirements are met, . . . jurisdiction is proper because there is a
                                   5                     “serious federal interest in claiming the advantages thought to be
                                                         inherent in a federal forum,” which can be vindicated without
                                   6                     disrupting Congress's intended division of labor between state and
                                                         federal courts.
                                   7

                                   8   Id. (quoting Grable & Sons Metal Prods., Inc. v. Darue Eng'g & Mfg., 545 U.S. 308, 313–14

                                   9   (2005)).

                                  10           A plaintiff may seek remand to state court if the district court lacks jurisdiction. 28 U.S.C.

                                  11   § 1447(c). On a motion to remand, the removing party bears the burden of establishing that

                                  12   removal is proper. See Emrich v. Touche Ross & Co., 846 F.2d 1190, 1195 (9th Cir. 1988). There
Northern District of California
 United States District Court




                                  13   is a strong presumption in favor of remand and doubts about removability are resolved in favor of

                                  14   remanding the case to state court. See Guas v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992)

                                  15   (holding that “[f]ederal jurisdiction must be rejected if there is any doubt as to the right of removal

                                  16   in the first instance”).

                                  17           Federal courts assess whether removal was proper based on the pleadings at the time of

                                  18   removal. See Carnegie–Mellon Univ. v. Cohill, 484 U.S. 343, 357 (1988). And a plaintiff’s post-

                                  19   removal dismissal of federal claims that served as the basis for removal “does not deprive a federal

                                  20   court of the power to adjudicate the remaining pendent state claims.” See Anderson v. Allstate Ins.

                                  21   Co., 630 F.2d 677, 681 (9th Cir. 1980). In other words, “a plaintiff may not compel remand by

                                  22   amending a complaint to eliminate the federal question upon which removal was based.” Sparta

                                  23   Surgical Corp. v. Nat’l Ass’n of Sec. Dealers, Inc., 159 F.3d 1209, 1213 (9th Cir. 1998),

                                  24   abrogated on other grounds by Merrill Lynch, Pierce, Fenner & Smith Inc. v. Manning, 136 S. Ct.

                                  25   1562 (2016). But in the event of such post-removal amendments, federal courts have discretion to

                                  26   grant or deny remand, taking into consideration what “best serves the principles of economy,

                                  27   convenience, fairness, and comity which underlie the pendent jurisdiction doctrine.” Carnegie-

                                  28   Mellon Univ., 484 U.S. at 357. To this end, “[a] district court can consider whether the plaintiff
                                                                                             3
                                   1   has engaged in any manipulative tactics when it decides whether to remand a case.” Id.

                                   2   III.   DISCUSSION
                                   3
                                              Plaintiffs argue removal was improper, because the claims do not meet Gunn’s four-part
                                   4
                                       test. Mot. at 7–11. Specifically, Plaintiffs contend that federal claims (1) are not necessarily
                                   5
                                       raised, (2) are not disputed, and (3) are not substantial. Id. In the alternative, Plaintiffs argue that
                                   6
                                       remand is appropriate in light of the TAC, which removed any doubt as to whether federal laws
                                   7
                                       are necessary predicates to the state-law causes of action. See Reply at 4–6. Defendants ask the
                                   8
                                       Court not to remand the case notwithstanding the TAC because, among other things, “Plaintiffs
                                   9
                                       are attempting to forum shop.” Opp. at 18–20.
                                  10
                                              The Court need not address whether removal based on the SAC was proper, because it
                                  11
                                       finds that remand is appropriate in light of the TAC. Although there is no dispute that Plaintiffs
                                  12
Northern District of California




                                       want to proceed in state court, the Court disagrees with Defendants’ assertion that Plaintiffs have
 United States District Court




                                  13
                                       engaged in “manipulative” and “blatant” forum-shopping. See id. at 18–19. As Plaintiffs explain,
                                  14
                                       they initially included violations of federal laws as predicates for state-law causes of actions
                                  15
                                       because they believed there was no dispute over those violations. See Mot. at 8–10. Once
                                  16
                                       Defendants challenged that assumption, Plaintiffs acted accordingly and promptly amended their
                                  17
                                       complaint. See Dkt. No. 19. Had Plaintiffs foreseen this dispute, they could have filed something
                                  18
                                       akin to the TAC in state court, which would have eliminated any basis for removal.
                                  19
                                              There is nothing inherently nefarious about a plaintiff’s post-removal elimination of
                                  20
                                       federal claims. The Ninth Circuit’s decision in Baddie v. Berkeley Farms, Inc., 64 F.3d 487 (9th
                                  21
                                       Cir. 1985), is instructive on this point. There, the plaintiffs filed a state-court action, which
                                  22
                                       included a claim subject to federal law. Id. at 489. Weeks after the district court deemed removal
                                  23
                                       proper, the plaintiffs, “apparently quite desperate to avoid federal court,” amended their complaint
                                  24
                                       to eliminate federal claims from their suit and sought remand. Id. The district court granted
                                  25
                                       plaintiffs' motion to remand, but ordered the plaintiffs to pay defendants’ attorney fees in opposing
                                  26
                                       the remand motion, in light of plaintiffs’ “manipulative pleading practices.” Id. On appeal, the
                                  27
                                       Ninth Circuit held that attorney fees were unwarranted, and explained:
                                  28
                                                                                           4
                                                        Filing federal claims in state court is a legitimate tactical decision by
                                   1                    the plaintiff: it is an offer to the defendant to litigate the federal claims
                                                        in state court. The defendant is not obligated to remove; rather, he
                                   2                    has the choice either to submit to state court resolution of his claims,
                                                        or to assert his right to a federal forum. If the defendant rejects the
                                   3                    plaintiff's offer to litigate in state court and removes the action, the
                                                        plaintiff must then choose between federal claims and a state forum.
                                   4                    Plaintiffs in this case chose the state forum. They dismissed their
                                                        federal claims and moved for remand with all due speed after
                                   5                    removal. There was nothing manipulative about that straight-forward
                                                        tactical decision, and there would be little to be gained in judicial
                                   6                    economy by forcing plaintiffs to abandon their federal causes of
                                                        action before filing in state court.
                                   7

                                   8
                                       See id at 491.
                                   9
                                              As was true in Baddie, the Plaintiffs here amended their operative complaint “with all due
                                  10
                                       speed after removal” to eliminate the initial claimed basis for federal jurisdiction. See id.; Dkt.
                                  11
                                       No. 19. In addition, whereas the Baddie plaintiffs made a “tactical decision” by waiting for
                                  12
Northern District of California




                                       removal to dismiss their federal claims, Plaintiffs’ conduct here appears less intentional. See
 United States District Court




                                  13
                                       Baddie, 64 F.3d at 491. Taken at their word, Plaintiffs believed there was no dispute that
                                  14
                                       Defendants violated the federal laws they alleged as predicates for the state-law causes of action.
                                  15
                                       See Mot. at 8–10. And even if this Court took a more skeptical view of Plaintiffs’ motives, there
                                  16
                                       is nothing inherently wrong with “tactical decision[s]” to avoid federal court.
                                  17
                                       IV.    CONCLUSION
                                  18
                                              For the foregoing reasons, the court hereby GRANTS Plaintiffs’ motion to remand the
                                  19
                                       case to the Alameda County Superior Court. The pending motions to dismiss, Dkt. Nos. 7, 25, are
                                  20
                                       denied without prejudice as moot.
                                  21
                                              The Clerk of Court is directed to remand the case to state court and close the file.
                                  22
                                              IT IS SO ORDERED.
                                  23
                                       Dated: 10/29/2018
                                  24
                                                                                            ______________________________________
                                  25                                                        HAYWOOD S. GILLIAM, JR.
                                                                                            United States District Judge
                                  26
                                  27

                                  28
                                                                                             5
